Citation Nr: 0801783	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder.  

2.  Entitlement to service connection for a chronic 
disability manifested by chest pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from December 1972 to June 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Detroit, Michigan, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic right 
knee disorder and a chronic disability manifested by chest 
pain.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his September 2006 Appeal to the Board (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  In September 2007, the veteran was 
scheduled for an October 2007 hearing before a Veterans Law 
Judge sitting at the RO.  A notation in the claims file 
indicates that the veteran failed to report for the scheduled 
hearing.  In an undated written statement received by the 
Board in December 2007, the veteran indicated that he "would 
like to no (sic) the status of my case, because I request a 
personal hearing before a Traveling Section" of the Board.  
A September 2006 letter, addressed identically to the 
September 2007 letter notifying the veteran of the October 
2007 hearing, was returned as undeliverable because the 
inmate number was needed.  The September 2006 letter was 
subsequently remailed.  It is not evident that the veteran 
received the September 2007 hearing notice.  Therefore, he 
should be rescheduled for the requested hearing before a 
Veterans Law Judge sitting at the RO.  

Accordingly, this case is REMANDED for the following action:

Reschedule the veteran for the requested 
hearing before a Veterans Law Judge 
sitting at the RO.  The record should 
reflect proper notification of the 
hearing.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

